798 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles E. KITCHEN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-3153.
United States Court of Appeals, Sixth Circuit.
June 12, 1986.

Before MARTIN, GUY, and BOGGS, Circuit Judges.

ORDER

1
This matter is before the Court upon the appellant's motion to remand this case to the Secretary for readjudication under the revised criteria for evaluating mental disorders.  42 U.S.C.  Section 421.


2
Upon consideration thereof, and there being no opposition to the motion,


3
IT IS ORDERED that the motion be, and it hereby is, GRANTED.


4
The case is remanded to the District Court for further remand to the Secretary.